Citation Nr: 9916945	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-17 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.  





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1988 to 
September 1993.



This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for bilateral 
hearing loss, headaches, bilateral knee disabilities, 
bilateral wrist disabilities, bilateral ankle disabilities, 
and mechanical low back pain.  Entitlement to service 
connection was granted for shin splints of the right lower 
extremity and left lower extremity which were each assigned a 
10 percent rating.  In an October 1997 letter, the veteran 
was notified of this decision and his procedural and 
appellate rights.  Thereafter, the veteran only perfected his 
appeal as to service connection for bilateral hearing loss, 
as such, the other issues are not in appellate status and 
before the Board at this time.  

The veteran's notice of disagreement as to the issue of 
service connection for bilateral hearing loss was received in 
September 1998.  A statement of the case was mailed to the 
veteran in October 1998.  The veteran's substantive appeal 
was received in November 1998.  

In a March 1999 rating decision, service connection was 
granted for hearing loss of the right ear which was rated as 
non-compensable.  Thus, that issue was resolved in the 
veteran's favor.  In addition, the ratings for service-
connected shin splints of the lower extremities were 
confirmed and continued.  In a March 1999 letter, the veteran 
was notified of this decision and his procedural and 
appellate rights.  Thereafter, the veteran did not appeal any 
of these issues, as such, none of these issues are not in 
appellate status and before the Board at this time.  


FINDING OF FACT

In a written communication received by the RO in May 1999 and 
thereafter by the Board in June 1999, the veteran withdrew 
from appellate status the issue of service connection for 
hearing loss of the left ear which had been certified to the 
Board for appellate review.


CONCLUSION OF LAW

The issue of service connection for hearing loss of the left 
ear is no longer in appellate status, and the Board therefore 
does not have appellate jurisdiction over that issue.  38 
U.S.C.A. §§ 7105(a), 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.204 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory law also provides that appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1998).  As noted in the introduction, a 
timely notice of disagreement was received to initiate an 
appeal from the October 1997 rating decision of the RO, in 
pertinent part, as to the issue of entitlement to service 
connection for hearing loss of the left ear.  The veteran 
perfected or completed his appeal as to that issue by filing 
a timely substantive appeal, thus giving the Board appellate 
jurisdiction over his appeal.  This issue was properly 
certified to the Board.  

The veteran is afforded the right by regulation to withdraw 
his notice of disagreement and/or his substantive appeal if 
he so wishes.  38 C.F.R. § 20.204 (1998).  The essential 
requirement under this regulatory provision is that the 
veteran indicate his desire to withdraw his appeal in 
writing.  A review of the record shows that the veteran 
submitted a written statement which was received at the RO in 
May 1999 and thereafter at the Board in June 1999, in which 
he indicated that he was no longer interested in pursuing the 
issue on appeal: service connection for hearing loss of the 
left ear.  

Having met the requirements of 38 C.F.R. § 20.204 (1998), the 
veteran has effectively removed the issue of service 
connection for hearing loss of the left ear.  With no issue 
properly before the Board for appellate review, the case must 
be dismissed. 38 U.S.C.A. § 7108 (West 1991).


ORDER

The case is dismissed.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

